Citation Nr: 1516155	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the cervical spine. 

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the thoracolumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle injury.

4.  Entitlement to an initial compensable rating for degenerative changes of the left wrist.

5.  Entitlement to service connection for a left shoulder disability, to include as secondary to the service-connected cervical and thoracolumbar spine disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and September 1985 to August 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2011, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

At the outset, the Board notes that this case was remanded in February 2011 and March 2014 to effectuate development of numerous issues.  While the Board regrets the delay, additional development is again required before the Veteran's claims are decided.  

Initially, the Board notes the Veteran most recently underwent VA examinations to assess his service-connected cervical spine, thoracolumbar spine, left wrist, and left ankle disabilities in March 2011.  In February 2015 correspondence, the Veteran's representative stated the Veteran asserts his conditions are progressing in severity.  Therefore, the Veteran's representative determined, "the March 2011 VA examination is too old to provide appropriate rating for these disabilities."  The Board agrees.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, the Board notes that during the Veteran's March 2011 VA examinations, the Veteran stated he experienced flare-ups of back and neck pain.  The U.S. Court of Appeals for Veterans Claims (Court) has indicated that when pain is associated with movement, the examiner must give an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Court also determined that such opinion, if feasible, should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 at 44 (2011).  Although the VA examiner indicated the Veteran experiences flare-ups, she did not indicate whether the flare-ups result in additional functional loss.  Based on the foregoing, the Board finds new examinations of the Veteran's service-connected cervical spine, thoracolumbar spine, left wrist, and left ankle disabilities are in order.

In addition, the Veteran contends that his left shoulder disability is a result of his cervical and thoracic spine disabilities.  His treatment notes from Sunshine Physical Therapy show the Veteran has been diagnosed with and treated for neuritis of the left upper extremity.  During his March 2011 VA examination, the Veteran reported experiencing shooting pains down his arm, as well as temperature sensitivity and numbness in the fingers.  The examiner found "no shoulder pathology" at that time but indicated a secondary non-primary impairment of the arm may be the result of the Veteran's back disability.  The Board notes the Veteran is not a medical professional, and as such, his claim for shoulder pain has been sympathetically read to include a potential neurological impairment of the left upper extremity, which may have been caused by his service-connected cervical and thoracic spine conditions.  Therefore, the Board finds a peripheral nerve assessment is also warranted to determine if the Veteran has a current upper extremity neurological disability, which was caused or permanently worsened by his service connected spinal disabilities.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected cervical spine, thoracolumbar spine, left wrist, and left ankle disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of any left upper extremity neurological impairments.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion regarding any neurological impairment in the left upper extremity present during the period of the claim, to include the condition diagnosed and noted in the Veteran's Sunshine Physical Therapy treatment notes, as to whether there is a 50 percent or better probability that the impairment: 

a) originated during the Veteran's period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected disability of the lumbar and/or cervical spine; or 

c) was permanently worsened by his service-connected disability of the lumbar and/or cervical spine.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




